Citation Nr: 1008267	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-34 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
degenerative disc disease, L3-L4.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1979 to May 1983 and 
from November 2001 to November 2003.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 decision by the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran has forward flexion of 0 degrees to 90 
degrees, extension of 0 degrees to 20 degrees, and right and 
left lateral bending and right and left lateral rotation of 0 
to 30 degrees each, resulting in a combined range of motion 
of the thoracolumbar spine of 230 degrees; there are no 
spasms severe enough to result in abnormal gait or abnormal 
spinal contour, there is no ankylosis, and there is no 
associated neurological impairment.

2.  During the past 12 months, the Veteran has not 
experienced incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks.


CONCLUSION OF LAW

The criteria for an increased rating for degenerative disc 
disease have not been met.  38 U.S.C.A. §§ 1110, 1131, 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.6, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Code (DC) 5243 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying a schedule of 
ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must 
be viewed in relation to its history, and the limitation of 
activity imposed by the disabling condition should be 
emphasized. 38 C.F.R. § 4.1.  Where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 
4.7.

Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2 (2008).  In this case of an 
application for a higher initial rating for a degenerative 
disc disease, the Board reviewed the Veteran's compensation 
and pension examination (VA exam) of February 2008 as well as 
the rest of his claims file.  The Board notes that the 
Veteran's back pain manifested itself during his second 
period of active duty service.  The Veteran filed the claim 
at issue here in June 2007.  His condition was rated as 10 
percent disabling in a March 2008 rating decision.

As the present appeal arises from an initial rating decision 
which established service connection and assigned an initial 
disability rating, the entire period is considered for the 
possibility of staged ratings.  In other words, consideration 
will be given to the possibility of separate ratings for 
separate periods of time based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that 
becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Although § 4.40 does not require a separate rating 
for pain, it does provide guidance for determining ratings 
under other diagnostic codes assessing musculoskeletal 
function.  The Board has a special obligation to provide a 
statement of reasons or bases pertaining to § 4.40 in rating 
cases involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Here, the 
Veteran's degenerative disc disease has been evaluated under 
38 C.F.R § 4.71a, Diagnostic Code (DC) 5243 (intervertebral 
disc syndrome) (2008).  DC 5243 may be evaluated under the 
general rating formula for diseases and injuries of the 
spine, or it may be evaluated under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  The Board applies the framework resulting in the 
highest rating for the Veteran. 

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the General 
Rating Formula for Diseases and Injuries of the Spine 
provide a 100 percent rating for unfavorable ankylosis of 
the entire spine; and a 50 percent rating for unfavorable 
ankylosis of the entire thoracolumbar spine.  The criteria 
for a 40 percent rating are forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 20 percent 
rating is warranted for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 10 percent rating is 
provided for forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  See 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine.

The rating formula for intervertebral disc syndrome based on 
incapacitating episodes provides that "episodes having a 
total duration of at least 2 weeks but less than 4 weeks 
during the past 12 months" are assigned a 20 percent rating, 
while "incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 
months" are assigned a 10 percent rating.  38 C.F.R. 
§ 4.71a.  "An incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician."  38 C.F.R. § 4.71a.  

Additionally, any associated objective neurological 
abnormalities - including (but not limited to) bowel or 
bladder impairment - are to be evaluated separately under an 
appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Note 
(1).  With respect to any neurological manifestations, DC 
8520 pertains to paralysis of the sciatic nerve.  Under this 
Diagnostic Code, complete paralysis, where the foot dangles 
and drops, no active movement is possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost, is assigned an 80 percent rating.  Incomplete 
paralysis that is mild is assigned a 10 percent rating, 
moderate incomplete paralysis is assigned a 20 percent 
rating, moderately severe incomplete paralysis is assigned a 
40 percent rating, and severe, incomplete paralysis of the 
sciatic nerve, with marked muscle atrophy, is assigned a 60 
percent evaluation.  38 C.F.R. § 4.124a, DC 8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124a.

The Board notes that the terms "slight," "moderate," and 
"severe" under Diagnostic Code 8520 are not defined in the 
rating schedule; rather than applying a mechanical formula, 
VA must evaluate all the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6.

In a February 2008 VA spinal examination, the physician found 
the Veteran to have forward flexion of 0 degrees to 90 
degrees, extension of 0 degrees to 20 degrees, and right and 
left lateral bending and right and left lateral rotation of 0 
to 30 degrees.  The total combined range of motion of the 
thoracolumbar spine was thus 230 degrees, 10 degrees short of 
the normal range of 240 degrees.  As of the February 
examination, the Veteran had not had any physician ordered 
bed rest in the preceding 12 months.  The Veteran had a 
normal gait, but he did experience pain during the range of 
motion testing, specifically with forward flexion.  The 
examiner could not, however, predict whether this pain could 
further limit the Veteran's function.  The examiner did not 
note any muscle spasms, guarding, or localized tenderness of 
the Veteran's back.  The Veteran did complain of occasional 
pins and needles feelings in his legs, but these caused no 
numbness or weakness.

The only other relevant records come from Dr. Richard Ennis, 
a private physician who examined the Veteran.  Dr. Ennis' 
report did state that the Veteran had tenderness at the 
lumbosacral junction and over the left sacroiliac joint.  He 
found that straight leg testing was positive at 60 degrees on 
the left leg and 75-80 degrees on the right.  Dr. Ennis did 
not make findings as to the Veteran's range of motion or to 
his gait.  As none of the other private or military records 
speak to the Veteran's range of motion or the symptoms 
discussed in the applicable diagnostic codes, they are not 
probative for the issue at hand.  

Based both on the foregoing medical evidence and a review of 
the Veteran's service treatment records, the RO granted 
service connection for the Veteran's lower back disability 
and assigned a 10 percent rating.  The Board agrees with this 
decision.  The VA examiner found that the Veteran had a total 
combined range of motion of 230 degrees, warranting a 10 
percent rating under the general rating formula for diseases 
and injuries of the spine.  A 20 percent rating would only be 
warranted if the Veteran's total combined range of motion was 
less than 120 degrees, if forward flexion was greater than 30 
degrees but less than 60, or if the Veteran had muscle spasms 
or guarding severe enough to result in an abnormal gait or 
spinal contour.  The Veteran's spine was not ankylosed.  
While the Veteran experienced pain on forward flexion, the 
pain did not decrease range of motion on repetitive use, so a 
higher rating under DeLuca is not warranted.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995)..  The examiner also found that 
the Veteran did not have any doctor ordered bed rest in the 
preceding 12 months, so a rating based on incapacitating 
episodes is not warranted.  Though the examiner noted that 
the Veteran complained of occasional pins and needles 
feelings, he did not note any specific neurological 
impairment as to warrant a rating for paralysis under DC 
8520.  Finally, as the Veteran's symptomatology has remained 
consistent over the appeals period, staged ratings are not 
appropriate in this case.  

There is nothing in Dr. Ennis' report to give the Board pause 
in denying an increased rating, as the results of Dr. Ennis' 
examination are similar to those of the VA examiner.  Dr. 
Ennis reported that the Veteran had occasional tingling in 
his lower extremities, but did not report any numbness or 
pain.  He further found that the Veteran had some pain on 
range of motion, but not in all directions.  These findings 
are consistent with that of the VA examination.  Dr. Ennis 
did not, however, make any specific findings as to the 
Veteran's range of motion.  

The Veteran himself made many statements in an effort to 
contradict the findings of the VA examination.  In a May 2008 
letter, the Veteran stated that while his range of motion on 
the morning of the examination was good, his daily range of 
motion varies depending on the time of day, level of exertion 
and the weather.  Importantly, however, the Veteran does not 
state that the findings were anomalous.  With regards to 
ratings based on incapacitating episodes, the Veteran states 
in that same letter that a Dr. Alan Warrington - a private 
physician the Veteran visited between his active duty periods 
- prescribed him "rest" to treat his back pain.  There is, 
however, no indication that "rest" is synonymous with "bed 
rest" as is used in the diagnostic code, nor does the 
Veteran state that the rest was ordered for longer than one 
week.  Absent such an order, the Veteran would be assigned a 
noncompensable rating under that schedule.  Finally, though 
the Veteran claims that his back will shift some days and his 
spine will form a lateral "S," neither the VA examiner nor 
the Veteran's private physician found that the Veteran's 
degenerative disc disease affected his spinal contour.  On 
the whole, the Veteran's statements are outweighed by the 
probative medical evidence of record.  Accordingly, the Board 
finds the examination to be acceptable and an increased 
rating is not warranted.  

The Veteran's disability is also not so severe as to warrant 
an extraschedular rating.  An extraschedular rating may be 
applied in exceptional cases involving marked interference 
with employment or frequent hospitalizations.  38 C.F.R. 
§ 3.321 (2008).  As outlined by the Court of Appeals for 
Veterans Claims, the Board uses a three-step inquiry to 
determine whether an extraschedular rating is warranted; 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability."  Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  In this case, the applicable 
rating criteria are adequate to evaluate the Veteran's 
disability.  The VA examiner found the Veteran to have a 
decreased range of motion, and his private physician found 
the Veteran to have tenderness in his back.  Neither 
condition contributed to a difference in gait or spinal 
contour.  These findings are all contemplated in the General 
Rating Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a.  Accordingly, an extraschedular evaluation 
is not appropriate in this case.  

As the Veteran's symptoms are consistent with his current 
rating,  the Board concludes that the criteria for a 20 
percent rating for degenerative disc disease have not been 
met.  38 U.S.C.A. §§ 1110, 1131, 1155; 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.6, 4.7, 4.40, 4.45, 4.71a, DC 5243.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

The VA has satisfied the duty to notify in this case.  The 
Veteran's claim for service connection was granted and thus 
substantiated.  Accordingly, any additional notification 
requirements under the VCAA are inapplicable.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  The requirements of 
the Court's Dingess decision are, however, still applicable.  
See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006).  
Those requirements were satisfied by a July 2007 letter to 
the Veteran informing him of the elements of a service 
connection claim, including how the disability rating and 
effective date are determined.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, it appears that all obtainable evidence identified by 
the Veteran and relevant to his claim has been obtained and 
associated with the claims file.  

The Veteran was also afforded a VA compensation and pension 
examination.  In an October 2008 letter, the Veteran voiced 
his dissatisfaction with the examination, as he felt that it 
was not comprehensive enough to give an accurate picture of 
his disability.  A review of the examination report belies 
this claim.  The examiner reviewed the Veteran's history and 
made findings about the Veteran's current daily limitations 
and symptoms.  The Veteran was afforded a comprehensive range 
of motion examination, and the examiner's findings were 
consistent with those of a private examination that the 
Veteran later submitted.  Under these circumstances, the 
Board finds the VA examination to be more than adequate.  

The Board notes that the evidence already of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Accordingly, the Board finds that all necessary 
development has been accomplished, and appellate review does 
not therefore result in prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

An initial rating higher than 10 percent for degenerative 
disc disease is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


